


109 HR 5720 IH: Project SeaHawk Implementation Act of

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5720
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Brown of South
			 Carolina (for himself, Mr.
			 Spratt, Mr. Ruppersberger,
			 Mr. Barrett of South Carolina, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve maritime and cargo security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Project SeaHawk Implementation Act of
			 2006.
		2.Establishment of
			 additional interagency operational centers for port security
			(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of Homeland
			 Security, acting through the Commandant of the Coast Guard, shall establish or
			 designate a center as an interagency operational centers for maritime and port
			 security in each geographic region designated as a Coast Guard sector by the
			 Commandant.
			(b)PurposesThe
			 purposes of each center established or designated under subsection (a) are to
			 facilitate day-to-day operational coordination, interagency cooperation, unity
			 of command, and the sharing of intelligence information in a common mission to
			 provide greater protection for port and intermodal transportation systems
			 against acts of terrorism.
			(c)LocationEach
			 center established or designated under subsection (a) shall be co-located with
			 the command center for each geographic region designated as a Coast Guard
			 sector.
			(d)ConnectivityIf
			 a port is associated with a command center that is not located at such port,
			 the Secretary shall utilize appropriate electronic communications, including
			 virtual connectivity, to maintain awareness of activities of that port and to
			 provide for participation by the entities set out is subsection (f).
			(e)RequirementsEach
			 center established or designated under subsection (a) shall—
				(1)be modeled on the
			 Charleston Harbor Operations Center (popularly known as Project SeaHawk)
			 administered by the United States Attorney's Office for the District of South
			 Carolina for the Port of Charleston located in Charleston, South Carolina;
			 and
				(2)be adapted to meet
			 the security needs, requirements, and resources of the individual port area at
			 which each is operating.
				(f)ParticipationThe
			 representatives of the following entities shall participate in each center
			 established or designated under subsection (a):
				(1)The
			 Coast Guard.
				(2)The United States
			 Attorney’s Office in the district in which the center is located.
				(3)The Bureau of
			 Customs and Border Protection of the Department of Homeland Security.
				(4)The Bureau of
			 Immigration and Customs Enforcement of the Department of Homeland
			 Security.
				(5)The Department of
			 Defense, if the Secretary of Homeland Security and the Secretary of Defense
			 determine appropriate.
				(6)The Federal Bureau
			 of Investigation.
				(7)Other Federal
			 agencies with a presence at the port, as appropriate, or as otherwise
			 determined appropriate by the Secretary.
				(8)State and local
			 law enforcement and first responder agencies responsible for the port, as
			 appropriate, or as otherwise determined appropriate by the Secretary.
				(9)Port authority
			 representatives, maritime exchanges, private sector stakeholders, and other
			 entities subject to an Area Maritime Security Plan prepared pursuant to part
			 103 of title 33, Code of Federal Regulations, if determined appropriate by the
			 Secretary.
				(g)ResponsibilitiesThe
			 head of each center established or designated under subsection (a)
			 shall—
				(1)assist, as
			 appropriate, in the implementation of maritime transportation security plans
			 developed under section 70103 of title 46, United States Code;
				(2)implement the
			 transportation security incident response plans required under section 70104 of
			 such title;
				(3)be incorporated
			 into the implementation of maritime intelligence activities under section 70113
			 of such title;
				(4)conduct short- and
			 long-range vessel tracking under sections 70114 and 70115 of such title;
				(5)be
			 incorporated into the implementation of section 70116 of such title;
				(6)carry out
			 information sharing activities consistent with such activities required by
			 section 1016 of the National Security Intelligence Reform Act of 2004 (6 U.S.C.
			 485) or the Homeland Security Information Sharing Act (6 U.S.C. 481 et
			 seq.);
				(7)be incorporated
			 into the screening and high-risk cargo inspection programs carried out by the
			 Bureau of Customs and Border Protection; and
				(8)carry out such
			 other responsibilities that the Secretary of Homeland Security determines are
			 appropriate.
				3.Report
			(a)RequirementNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committee on Appropriations, the
			 Committee on Homeland Security and Governmental Affairs, and Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Appropriations, the Committee on Homeland Security, and the Committee on Energy
			 and Commerce of the House of Representatives a plan for the implementation of
			 this Act.
			(b)ContentsThe
			 report submitted under subsection (a) shall describe, for each center that will
			 be established under section 2(a)—
				(1)the location of
			 such center;
				(2)the entities who
			 will participate in the center;
				(3)the cost to
			 establish and operate the center; and
				(4)the
			 resources necessary to operate and maintain, including the cost-sharing
			 requirements for other agencies and participants.
				4.Relationship to
			 other requirementsThe
			 Commandant of the Coast Guard shall utilize information developed for the
			 report required by section 807 of the Coast Guard and Maritime Transportation
			 Act of 2004 (Public Law 108–293; 118 Stat. 1082) to carry out the requirements
			 of this Act. The Commandant shall utilize the information developed for the
			 report required by that section in carrying out the requirements of this
			 Act.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each Coast
			 Guard sector for fiscal years 2007 through 2012 to carry out this Act.
		
